THOMAS, Chief Justice,
specially concurring.
I concur in the result in this case reached by the majority opinion. In my judgment, *188however, there is no ambiguity with respect to the rights of the Pouloses in this instance. I am not sure that the district court really found ambiguity, but if it did that finding is fully reviewable by this court because “[wjhether ambiguity exists is a question of law. Redding Foods, Inc. v. Berry, Tex.Civ.App., 361 S.W.2d 467 (1962); Bosler v. Coble, 14 Wyo. 428, 84 P. 895 (1906).” Amoco Production Company v. Stauffer Chemical Company of Wyoming, Wyo., 612 P.2d 463, 465 (1980).
In this instance the two contracts disclose clearly that the Kinderknechts remained liable to the Pouloses according to their original contract. The Kinderknechts however, have an option to seek specific performance or rescind the contract with respect to any failure on Platte Valley to perform the terms of the second contract. I cannot discern how the second proposition creates ambiguity with respect to the first. For me the contract is in writing and the language is clear and unambiguous, and the intention of the parties that the Poulos-es would continue to enjoy their rights under the 1978 contract is unequivocal. See Guynn v. Holst, Wyo., 696 P.2d 632 (1985); Cheyenne Mining and Uranium Company v. Federal Resources Corporation, Wyo., 694 P.2d 65 (1985); Salt River Enterprises, Inc. v. Heiner, Wyo., 663 P.2d 518 (1983); Busch Development, Inc. v. City of Cheyenne, Wyo., 645 P.2d 65 (1982); Amoco Production Company v. Stauffer Chemical Company of Wyoming, Wyo., 612 P.2d 463 (1980); Wyoming Bank and Trust Company v. Waugh, Wyo., 606 P.2d 725 (1980); Hollabaugh v. Kolbet, Wyo., 604 P.2d 1359 (1980); Pilcher v. Hamm, Wyo., 351 P.2d 1041 (1960); Fuchs v. Goe, 62 Wyo., 134, 163 P.2d 783 (1945).